PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/556,008
Filing Date: 29 Aug 2019
Appellant(s): TATEDA et al.



__________________
Joseph J. Buczynski
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/26/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Argument A – Appellant in page 4 of the Brief argues that “Rivas fails to disclose or suggest that the rate of change of the current is used to indicate an abnormality in a braking circuit” and “one skilled in the art would have had no reason to modify Iwashita based on the features of Rivas, which determine a braking power, to specifically detect a  slope of a drive current of the motor, and then detecting, when driving the motor, abnormality of the dynamic braking circuit on a basis of the slope of a rise or fall of the drive current of the motor”.
Response A – As explained in the previous Office action mailed on 11/17/2020, Iwashita, at least in Figures 1-2 (reproduced below) and para [0032] – [0039], discloses an abnormality detector (e.g. Figure 1: 6) detecting, when driving the motor, abnormality of the dynamic braking circuit on a basis of the drive current of the motor detected by the current detector (e.g. Figure 2: 214, 215 & para [0032] – [0039]: current detected is 

    PNG
    media_image2.png
    482
    671
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    705
    507
    media_image3.png
    Greyscale

Iwashita fails to disclose, but Rivas teaches it is well-known to use either current or rate of change of current (i.e. slope of the current value) to compare with a threshold so as to determine whether braking may need to be applied.  Rivas, at least in para [0107] – [0108], teaches that excessive current, speed, voltage, or an excessive rate of 
Thus, Iwashita and Rivas both intend to determine an abnormality condition of a motor circuit based on comparing detected current or rate of change of current (i.e. slope of current) with a threshold.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one skilled in the art to modify the teachings of Iwashita with the teachings of Rivas so as to use rate of change of detected current instead of just the detected current to determine an abnormality condition of a motor.  The modification would have yielded only predictable result to one skilled in the art before the effective filing date of the claimed invention since it is merely a simple substitution of one known technique with another according to KSR. 

In addition, no separate arguments are presented with regards to other limitations in the claim; thus claim 1 is unpatentable based on the rejection in the previous Office action mailed on 11/17/2020 and the forgoing reasons set forth above.

Argument B – Appellant in pages 4-5 of the Brief argues that Iwashita, Rivas and Youm fail to disclose or suggest the additional details as recited in claim 2: “the cited references fails to disclose or suggest that the abnormality detector detects the abnormality of the dynamic braking circuit in a case in which an absolute value of the 
Response B – Iwashita, at least in Figures 1-2 (reproduced above), discloses the abnormality detector (Figure 1: 11) detects the abnormality of the dynamic braking circuit (Fig. 1: 5) in a case in which an absolute value of the drive current of the motor detected by the current detector (Figure 1: 6) is equal to or greater than the threshold (Figure 2: 214).  The currents (Figure 1: Iu, Iv, Iw) being detected by the current detector (Figure 1: 6) are AC current, which comprises positive value and negative value to indicate the current flow direction, and the detected current value indicate the current magnitude of the detected current.  Thus, when comparing the current value I with a threshold as shown in Figure 2: 214, the current value I represents absolute value of the detected current.
As discussed above, Rivas is further cited to teach that it is well-known to compare current or rate of change of current (i.e. slope of current) with a threshold to determine an abnormality condition of a motor (para [0107] – [0108]).
Thus, it would have been obvious before the effective filing date of the claimed invention to one skilled in the art to modify the teachings of Iwashita with the teachings of Rivas to detect abnormality of a motor circuit by comparing slope of detected current with a threshold.
Therefore, the combination of Iwashita and Rivas discloses the abnormality detector detects the abnormality of the dynamic braking circuit in a case in which an 

In addition, no separate arguments are presented with regards to other limitations in the claim; thus claim 2 is unpatentable based on the rejection in the previous Office action mailed on 11/17/2020 and the forgoing reasons set forth above.

For claim 3, appellant did not present any separate arguments besides arguments of claims 1-2, and the examiner disagrees with the arguments based on the same reasons set forth above in regards to claims 1-2.  Thus, claim 3 is unpatentable at least based on the same reasons stated above.


Respectfully submitted,

/KAWING CHAN/Primary Examiner, Art Unit 2846                                                                                                                                                                                                        
Conferees:
/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846 

                                                                                                                                                                                                       /DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        








Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.